Citation Nr: 0405717	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits was correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellee represented by:	Unrepresented


WITNESS AT HEARING ON APPEAL

Appellee


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that granted the 
appellee's request that she be given an apportionment of the 
veteran's VA disability compensation benefits and awarded her 
entitlement to $200.00 per month, effective May 1, 2001.  The 
veteran perfected a timely appeal of this determination to 
the Board; the appellee, who is the veteran's estranged 
spouse and the mother of his minor children, has also 
challenged the RO's action, asserting that she should be 
entitled to a greater apportionment of his VA compensation 
benefits.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This issue in this case involves an apportionment.  A review 
of the records shows that not all due process procedures have 
been satisfied.  As such, this matter must be remanded to the 
RO to cure several procedural defects, and to have the claim 
readjudicated on the merits.

As a preliminary matter, the Board notes that shortly prior 
to the appellee's filing her claim seeking an apportionment 
of the veteran's VA compensation funds in April 2001, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
This liberalizing law is applicable to this claim because it 
is pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  As such, a VCAA 
letter must specifically:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Accordingly, on remand, the RO must send both the appellee 
and the veteran letters advising them of which portion of the 
evidence they are to provide, which part, if any, the RO will 
attempt to obtain on their behalf, and a request that each of 
them provide any evidence in their possession that pertains 
to this claim.

In this case, to date, neither the appellee, the appellant 
nor the veteran's representative was issued any sort of 
notification of the VCAA and the effect it had on their 
claims.  The Board points out that the claims folder was 
received at the Board in September 2002, almost two years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the parties and their representatives of the 
VCAA and its notification provisions.  Accordingly, this case 
must be remanded.

In addition, since this appeal involves an apportionment of 
the veteran's VA compensation benefits, it is a 
"simultaneously contested claim," which is defined as the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or 
the allowance of one claim results in the payment of a lesser 
benefit to another claimant.  38 C.F.R. § 20.3(p) (2003).  

Because this is a contested claim, VA is obligated to inform 
both of the parties of the contents of any Notice of 
Disagreement (NOD) or Substantive Appeal.  See 38 C.F.R. 
§§ 19.101, 19.102 (2003); in this case, there is no 
indication that the appellee has been provided with the 
contents of the veteran's Substantive Appeal.  For this 
reason as well, this matter must be remanded.

In this case, in April 2001, the appellee reported that she 
and the veteran no longer resided together and requested that 
she be given an apportionment of the veteran's VA 
compensation benefits.  In May 2001, the RO wrote to the 
veteran and requested that he complete the enclosed VA Forms 
686c and 21-4138; the veteran complied, and submitted the 
materials in June 2001.

In a July 2001 special apportionment decision, however, the 
RO indicated that although the appellee had replied, the 
veteran had not, and awarded the appellee an apportionment in 
the amount of $200.00 per month, effective May 1, 2001.  
Later that same month the RO notified the veteran and the 
appellee.

In a statement received at the RO on July 30, 2001, the 
veteran challenged the appellee's right to an apportionment 
of his VA compensation benefits, and in December 2001, filed 
another statement that the RO determined constituted an NOD.  
Thereafter, in February 2002, the RO notified the veteran and 
the appellee that it was proposing to restore the veteran's 
entitlement to his full VA compensation benefits, i.e., the 
apportionment would be terminated.

In March 2002, the appellant requested the right to testify 
at an RO hearing, which was held on June 10, 2002.  During 
the hearing, the appellant asserted that the veteran, as an 
employee of the Department of Defense, earned more than 
$2,700.00 in net monthly salary, in addition to his VA 
compensation benefits; the veteran's sole service-connected 
disability, PTSD, is rated as 50 percent disabling, and he 
receives several hundred dollars per month from VA, which 
includes the additional compensation for his dependents.  The 
appellee argued that she did not have enough funds to support 
herself and their minor children, and stated that the veteran 
provided only $300.00 per month, and that she was disabled 
and only receiving $475.00 per month in disability benefits 
from the Social Security Administration (SSA); she testified 
that she was disabled due to her uncontrolled, insulin-
dependent diabetes mellitus 

In letters to the veteran and the appellee dated the same day 
as the RO hearing, the RO notified each of them that the 
appellee's $200.00 per month special apportionment of the 
veteran's benefits would continue.  In July 2002, the RO 
issued the veteran a Statement of the Case (SOC); the 
veteran's representative and the appellee also received 
copies of this document.  In August 2002, the veteran 
perfected his appeal by filing a Substantive Appeal.

The Board also concludes that before this appeal can be 
decided, VA needs updated financial information from both the 
appellee and the veteran.  In this regard, the Board notes 
that under VA regulations, all or any part of a veteran's 
benefits may be apportioned if the veteran's spouse and/or 
children are not residing with the veteran and the veteran is 
not discharging his or her responsibility for the spouse or 
children's support.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.450(a)(1)(ii) (2003).  In addition, where 
hardship is shown to exist, compensation may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451 (2003).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties.  Id.  

Finally, the Board observes that pursuant 38 C.F.R. § 20.600 
(2003), parties are accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  To date, the 
appellee has not been afforded the benefit of representation, 
and on remand, the RO must clarify whether she wishes to have 
such representation.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should advise the appellee 
spouse as to the regulations concerning 
representation before the Board.  The 
appellee should be asked to clarify her 
desire as to representation in this 
matter, and be provided with the 
appropriate form to do so.

2.  The RO should send the appellee, and 
her representative, if any, as well as 
the veteran, and his representative, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and evidence not previously 
provided to VA is necessary to 
substantiate their claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
each of them, and which portion, if any, 
VA will attempt to obtain on either of 
their behalves.  The letter should also 
request that the appellee and veteran 
provide any evidence in their possession 
that pertains to the claim.

3.  The appellee, and her representative, 
if any, should be furnished with the 
contents of the veteran's Substantive 
Appeal.

4.  The RO should furnish the appellee 
with a VA Form 4-5655 (Financial Status 
Report) and request that she complete it 
showing all of her income and expenses.  
The significance of the appellee's 
compliance with this request should be 
explained.  

5.  The RO should furnish the veteran 
with a VA Form 4-5655 (Financial Status 
Report) and request that he complete it 
showing all of his income and expenses.  
The significance of the veteran's 
compliance with this request should be 
explained.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
appellee's claim of entitlement to an 
increased apportionment of the veteran's 
VA compensation benefits as well as the 
veteran's claim challenging the 
apportionment of $200.00 per month in 
light of all pertinent evidence and legal 
authority.

7.  The appellee and her representative, 
if any, and the veteran and his 
representative, must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


